Citation Nr: 0739050	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-27 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral glaucoma with right eye cataract 
extraction.

2.  Entitlement to special monthly compensation (SMC) based 
on loss of use or blindness of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1963 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.

The Board finds that the evidence reasonably infers a claim 
for entitlement to special monthly compensation based on loss 
of use or blindness of one eye.  Cf. Akles v. Derwinski, 1 
Vet. App. 118 (1991) (VA must infer claim for special monthly 
compensation from request for increased compensation 
involving a creative organ).  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (VA must presume claim is for maximum benefits 
allowed by law and regulation).  As such, this issue has been 
listed above.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
corrected visual acuity during this appeal was no worse than 
20/CF (count fingers) at one foot in the right eye, and no 
worse than 20/40 in the left; average concentric contraction 
was to no less than 25 degrees in the right eye and to no 
less than 45 degrees in the left eye.

2.  As of July 2002, the competent medical evidence shows 
that the veteran is aphakic in his right eye.

3.  The competent medical evidence shows that for the period 
from July 13, 2000, through January 16, 2003, the veteran's 
corrected visual acuity in his right eye demonstrated an 
inability to recognize test letters at one foot and counting 
fingers could not be accomplished at three feet.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for bilateral glaucoma with right eye cataract 
extraction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.75, 4.76, 4.76a, 4.83a, 
4.84a, Diagnostic Codes 6013, 6029, 6061-6080 (2007).

2.  The criteria for special monthly compensation based on 
loss of use or blindness of one eye are met for the period 
from July 13, 2000, through January 16, 2003.  38 U.S.C.A. §§ 
1114(k), 1155, 5107 (West 2002); 38 C.F.R. § 3.350(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in March 2002 and March 2006 fully satisfy 
the duty to notify provisions with respect to the veteran's 
claim for an increased initial evaluation.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the March 2006 
letter advised the veteran what information and evidence was 
needed to substantiate a claim for a higher initial rating, 
thus satisfying first element notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  The March 2002 
letter fulfilled the remaining notice requirements by 
notifying him what information and evidence must be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claim.  
He was also specifically told that it was his responsibility 
to support the claim with appropriate evidence.  Finally, the 
March 2002 letter advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

The Board notes that VCAA notice with respect to the first 
element was not provided prior to the assignment of the 
veteran's initial rating for bilateral glaucoma in September 
2004.  See Pelegrini II, 18 Vet. App. 112.  However, to the 
extent that this VCAA notice was not given prior to the 
initial adjudication of the claim in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided to the veteran 
in March 2002 and 2006 fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the veteran was given ample 
opportunity to provide additional evidence and argument.  
Although the claim was not readjudicated, the Board finds 
that there is no prejudice to the veteran in proceeding with 
a decision on the merits.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  In other words, VA must show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

In this case, the Board finds that the notice error with 
respect to the lack of readjudication following first element 
notice was not prejudicial because there is evidence of 
actual knowledge prior to the issuance of the May 2005 
statement of the case.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  In his December 2004 notice of 
disagreement, the veteran indicated that he disagreed with 
the initial rating assigned to his service-connected 
bilateral glaucoma.  He stated that he felt "the percentage 
allowed...does not accurately reflects [sic] or compare to the 
amount of vision loss...experienced."  The Board finds that 
such statement demonstrates that the veteran understood a 
need to show an increased severity of symptomatology to 
warrant a higher initial evaluation.  As this statement is 
evidence of actual knowledge prior to a readjudication, a 
lack of readjudication following notice from VA does not 
prejudice the veteran. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

With respect to the issue of entitlement to special monthly 
compensation (SMC) for loss of use or blindness of one eye, 
the Board notes that no specific VCAA notice was sent to the 
veteran.  However, seeing as the Board is granting this 
benefit, it finds no prejudice to him.  Furthermore, although 
the Board is setting effective dates for the SMC award, no 
remand for notice is necessary.  In this regard, the Board 
finds that the March 2006 letter fully provided notice 
regarding the veteran's overall increased evaluation claim 
regarding effective dates in accordance with Dingess, and 
there will be another opportunity for the RO to provide more 
specific notice with implementation of the grant herein.  See 
Bernard, supra.; see also Sabonis, supra.

In sum, the Board concludes that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as private treatment records from Dr. 
Baker.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the Board notes that he was 
afforded multiple VA examinations in conjunction with his 
claim on appeal, including examination following evidence of 
an increase in the severity of his service-connected 
disability.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).  In the present appeal, the Board finds 
competent medical evidence of an increase in the severity of 
the veteran's service-connected bilateral glaucoma during 
this appeal.  However, for reasons discussed above, such 
increase in severity does not warrant an evaluation in excess 
of that already assigned.  Thus, a staged rating is 
unnecessary.  On the other hand, the Board finds that this 
increase in severity demonstrates temporary entitlement to 
special monthly compensation (SMC) based on loss of use or 
blindness of one eye.  More will be said on this subject 
below.

I. Higher Initial Evaluation

The veteran's bilateral glaucoma with right eye cataract 
extraction is currently rated as 30 percent disabling under 
38 C.F.R. § 4.84a, Diagnostic Code 6013-6077 (2007).  The 
Board observes that in the selection of code numbers assigned 
to disabilities, injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  The 
hyphenated diagnostic code in this case therefore indicates 
that simple, primary, noncongestive glaucoma under Diagnostic 
Code 6013 is the service-connected disorder and that 
impairment of central visual acuity is the residual 
condition.  According to Diagnostic Code 6013, the veteran's 
service-connected bilateral glaucoma should be rated on 
impairment of visual acuity or field loss with a minimum 
rating of 10 percent.  Id. 

A. Applicable Rating Criteria

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2007).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a. Diagnostic Codes 6061 to 6079 (2007).  The 
best distant vision obtainable after best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75 
(2007).  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a, 
Table V (2007).

In this respect, a 30 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in both eyes is correctable to 
20/70; (2) when vision in one eye is correctable to 20/100 
and vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078 (2007).

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50, or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076 (2007).

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 
4.84a, Diagnostic Codes 6065, 6069, 6076, 6078 (2007).

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 (2007).

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. § 4.84, Diagnostic Codes 6064, 6068, 6072, 
6075 (2007).

A 100 percent disability rating is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071 (2007).

Turning to impairment of field vision, the Rating Schedule 
provides that the extent of visual field contraction in each 
eye is determined by recording the extent of the remaining 
visual fields in each of the eight 45 degree principal 
meridians.  The number of degrees lost is determined at each 
meridian by subtracting the remaining degrees from the normal 
visual fields given in 38 C.F.R. § 4.76a, Table III (2007).  
The degrees lost are then added together to determine total 
degrees lost. This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2007).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The normal total 
is 500 degrees.

In addition to the above rating criteria, the Board observes 
that Diagnostic Code 6029 is applicable for part of the 
veteran's appeal because the medical evidence indicates that 
the veteran underwent right eye cataract extraction in July 
2007.  Since then he has been diagnosed as having right eye 
pseudophakia with intraocular lens secondary to glaucoma.  
See October 2005 VA examination report.  Aphakia is rated 
under Diagnostic Code 6029 and prescribed a 30 percent rating 
thereunder.  38 C.F.R. § 4.84a, Diagnostic Code 6029 (2007).  
The Note following Diagnostic Code 6029 indicates that the 30 
percent evaluation prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition, and 
is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.84, Diagnostic Code 
6029 (Note) (2007).  Since the veteran did not develop 
aphakia of the right eye until July 2007, the criteria 
defined in the Note will not be applied until such date.

The medical evidence fails to show that the veteran has been 
diagnosed as having diplopia at any time during this appeal.  
Therefore, ratings for impairment of muscle function need not 
be considered.  38 C.F.R. § 4.84a, Diagnostic Code 6090 
(2007).

B. Analysis

The veteran has been evaluated by VA no less than four times 
during this appeal.  In addition to these examination 
reports, the record also contains private medical records 
from Dr. Baker for the period from October 1997 through March 
2002.  The Board has carefully reviewed all of this evidence; 
unfortunately, the competent medical evidence fails to 
demonstrate that the veteran meets the criteria for an 
initial rating in excess of 30 percent for any period of time 
during appeal.  For the sake of brevity, the Board will not 
discuss all of the medical evidence.  Instead, the Board will 
discuss the findings demonstrating the highest severity of 
symptomatology during this appeal and why such evidence does 
not entitle the veteran to a higher initial evaluation.

Throughout this appeal the veteran's left eye distant 
corrected visual acuity has ranged from 20/20 to 20/40.  The 
Board acknowledges a finding in January 2001 indicating 
visual acuity of 20/100; however, given the preponderance of 
evidence demonstrating visual acuity ranging from 20/20 to 
20/40, including a February 2001 clinical record showing left 
eye corrected visual acuity of 20/30, the Board finds that 
20/40 represents the worst visual acuity for the veteran's 
left eye during this appeal.  

Regarding the veteran's right eye, Dr. Baker's treatment 
records dated July 2000 through March 2002 show findings of 
corrected visual acuity ranging from 20/CF at one foot to 
20/CF at four to five.  "CF," or "count fingers," refers 
to when a person cannot read any letters on the Snellen eye 
chart.  In such circumstances, the test becomes whether he or 
she can count fingers.  Thus, the notation 20/CF at one foot 
means that fingers would be counted at one foot, but not 
farther.  

According to 38 C.F.R. § 4.79 (2007), loss of use or 
blindness of one eye, having only light perception, will be 
held to exist when there is an inability to recognize test 
letters at 1 foot (.30m.) and when further examination of the 
eyes reveals that perception of objects, hand movements or 
counting fingers cannot be accomplished at 3 feet (.91m.), 
lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers distances less 
than 3 feet being considered of negligible utility.  
Therefore, based on the veteran's medical records from July 
2000 through March 2002, it appears that he met the 
definition for loss of use or blindness of his right eye 
during this appeal.  

Applying the veteran's most severe corrected vision values 
for the right and left eye to Table V fails to produce a 
rating higher than the currently assigned 30 percent.  See 
38 C.F.R. § 4.84, Diagnostic Code 6066.  Here, given 
blindness in one eye, the corrected visual acuity in the left 
eye would need to be 20/50 or worse to warrant a rating 
higher than 30 percent.  Moreover, although aphakia was not 
shown during the period when the veteran's eye demonstrated 
blindness, applying the criteria described in the Note of 
Diagnostic Code 6029 still does not produce a higher 
evaluation.  In this regard, the veteran demonstrates aphakia 
in only one eye.  Therefore, the Board should rate the eye 
having poorer corrected visual acuity on the basis of its 
acuity without correction.  In the present case, this is the 
right eye.  However, the veteran is already receiving the 
maximum rating for impairment of visual acuity of his right 
eye without anatomical loss of the eye.  

Turning to loss of visual field, on VA examination in January 
2003, according to the Goldman perimeter test results, 
contraction of the visual fields were as follows:

For the left eye: Temporally, contraction to 65 degrees 
(normal field 85); Down temporally, contraction to 65 (normal 
field 85); Vision down, contraction to 45 (normal field 65); 
Down nasally, contraction to 30 (normal field 50); Vision 
nasally, contraction to 35 (normal field 60); Up nasally, 
contraction to 35 (normal field 55); Vision up, contraction 
to 35 (normal field 45); Up temporally, contraction to 50 
(normal field 55).

For the right eye: Temporally, contraction to 55 degrees 
(normal field 85); Down temporally, contraction to 15 (normal 
field 85); Vision down, contraction to 10 (normal field 65); 
Down nasally, contraction to 10 (normal field 50); Vision 
nasally, contraction to 25 (normal field 60); Up nasally, 
contraction to 30 (normal field 55); Vision up, contraction 
to 25 (normal field 45); Up temporally, contraction to 30 
(normal field 55).

In this case, the January 2003 Goldman perimeter test showed 
the total remaining visual field for the left eye was 360.  
The total remaining visual field for the right eye was 200.  
Average visual contraction (total remaining visual field 
divided by eight) was to 45 degrees in the left eye and to 25 
degrees in the right eye.  38 C.F.R. §§ 4.76, 4.76a.  

Under DC 6080 for rating visual field impairment, for the 
left eye, unilateral concentric contraction to 45 degrees 
warrants a 10 percent evaluation.  For the right eye, 
unilateral concentric contraction to 25 degrees warrants a 10 
percent evaluation.  Alternatively, unilateral concentric 
contraction to 45 degrees may be evaluated as the equivalent 
of corrected visual acuity of 20/70 (6/21).  Unilateral 
concentric contraction to 25 degrees may be evaluated as the 
equivalent of corrected visual acuity of 20/100 (6/30).  The 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye.  38 C.F.R. § 4.84a, DC 6080, 
Note (2) (2007).

Combining unilateral ratings of 10 percent for the left and 
right eyes produces a combined rating of 20 percent.  See 
38 C.F.R. § 4.25(2007).  Applying the alternative visual 
acuity ratings (20/70 for the left eye and 20/100 for the 
right eye) results in a 30 percent rating.  Based upon the 
Goldman Perimeter test results at the January 2003 VA 
examination, which demonstrates the most severe findings of 
the four visual filed reports of record, the Board finds that 
the criteria for entitlement to a rating greater than 30 
percent for bilateral glaucoma are not met.  

The veteran's private ophthalmologist, Dr. Baker, indicated 
in a May 2005 letter that he had less than a 10 degree visual 
field in the right eye and less than a 20 degree visual field 
in the left eye.  The Board notes that such visual fields 
result in alternative visual acuity ratings of 20/200 (6/60) 
and 20/100 (6/30), respectively, and when applied to Table V 
result in an evaluation of 60 percent.  Although competent to 
report this evidence, the Board will afford less probative 
weight to Dr. Baker's May 2005 visual field findings than to 
the VA examination reports, including the January 2003 VA 
examination findings discussed above.  In this regard, the 
Board observes that there is no indication by Dr. Baker of 
any objective examination that this data was based upon, nor 
are any eye charts available for review.  See 38 C.F.R. 
§ 4.76 (2007) (charts demonstrating measurement of the visual 
field will be made a part of the report of examination).  
Moreover, the veteran was evaluated by VA approximately five 
months after the receipt of this letter, and such findings, 
which include the charts from the examination, are not 
consistent with Dr. Baker's report.

Rather, the October 2005 VA examination report contains 
Goldman perimeter test results indicating contraction of the 
visual fields as follows:

For the left eye: Temporally, contraction to 80 degrees 
(normal field 85); Down temporally, contraction to 70 (normal 
field 85); Vision down, contraction to 60 (normal field 65); 
Down nasally, contraction to 45 (normal field 50) Vision 
nasally, contraction to 40 (normal field 60); Up nasally, 
contraction to 45 (normal field 55); Vision up, contraction 
to 45 (normal field 45); Up temporally, contraction to 60 
(normal field 55).

For the right eye: Temporally, contraction to 60 degrees 
(normal field 85); Down temporally, contraction to 60 (normal 
field 85); Vision down, contraction to 15 (normal field 65); 
Down nasally, contraction to 35 (normal field 50) Vision 
nasally, contraction to 20 (normal field 60); Up nasally, 
contraction to 35 (normal field 55); Vision up, contraction 
to 30 (normal field 45); Up temporally, contraction to 50 
(normal field 55).

In this case, the October 2005 Goldman perimeter test showed 
that the total remaining visual field for the right eye was 
305.  The average contraction of visual field equaled 38.  
The total remaining visual field for the left eye was 440; 
the average contraction of visual field equaled 55.  
Unilateral concentric contraction to 38 degrees and 55 
degrees warrants 10 percent evaluations, respectively.  
Alternatively such findings may be evaluated as the 
equivalent of corrected visual acuity of 20/70 (6/21) and 
20/50 (6/15).  Such findings warrant no more than a 20 
percent evaluation.  38 C.F.R. §§ 4.25, 4.84a, Diagnostic 
Codes 6080 and 6078 (2007).

In considering the veteran's claim, the Board acknowledges 
his descriptions of his current symptoms of loss of vision 
and difficulty seeing in the dark; the Board treats his 
statements as credible assertions.  However, in determining 
the actual degree of disability, an objective examination is 
more probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.84a with respect to determining the 
severity of his service-connected bilateral glaucoma with 
right eye cataract extraction.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran does not assert that he is totally unemployable 
because of his service-connected bilateral eye disability and 
he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors in the record.  
The veteran has not required frequent periods of 
hospitalization for his bilateral eye disability and there is 
no evidence of any finding of exceptional limitation beyond 
that contemplated by the schedule of ratings.  The Board does 
not doubt that limitation caused by bilateral glaucoma has an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  
However, the Board finds that the evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As such, referral for 
a higher rating is denied on an extra-schedular basis.

In sum, the competent evidence of record fails to demonstrate 
that the veteran's bilateral glaucoma with right eye cataract 
extraction meets the schedular criteria for an evaluation in 
excess of 30 percent at any time during this appeal.  In 
making its determination, the Board considered whether the 
veteran was entitled to a higher evaluation under all 
applicable codes, including impairment of central visual 
acuity, impairment of visual field, and aphakia (Diagnostic 
Code 6029).  Additionally, the Board considered the benefit 
of the doubt rule; however, because the preponderance of the 
evidence is unfavorable to the veteran's claim for increase, 
that claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Special Monthly Compensation (SMC)

As noted in the introduction above, the veteran did not 
expressly raise the issue of entitlement to SMC based on loss 
of use or blindness of his right eye.  However, as such issue 
is inferred as part of his increased rating claim, which was 
properly appealed to the Board, it is now for the Board's 
consideration.  Cf. Akles, supra.  

A veteran is entitled to a rate of special monthly 
compensation if, as the result of service-connected 
disability, he has suffered blindness of one eye having only 
light perception.  38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350 (2007).  Loss of use or blindness of one 
eye, having only light perception, will be held to exist when 
there is inability to recognize test letters at 1 foot and 
when further examination of the eye reveals that perception 
of objects, hand movements, or counting fingers cannot be 
accomplished at 3 feet.  38 C.F.R. § 3.350(a)(4) (2007).

The veteran is service-connected for bilateral glaucoma; the 
competent medical evidence demonstrate that he has right eye 
aphakia status-post cataract extraction.  Moreover, as 
discussed above, the medical evidence of record reveals that, 
as of July 13, 2000, the veteran has blindness in his right 
eye in accordance with 38 C.F.R. § 3.350(a)(4).  Prior to 
July 13, 2000, the evidence, however, does not demonstrate 
blindness as defined by VA.  Rather, as shown by April, May, 
and June 2000 Dr. Baker clinical records, his corrected 
visual acuity in the right eye was 20/400.  

The veteran underwent right eye cataract extraction in July 
2002.  The last recorded visual acuity prior to surgery, 
dated in March 2002, continues to show blindness of the right 
eye (corrected visual acuity of 20/CF).  However, following 
surgery, on January 16, 2003, the veteran's right eye 
corrected visual acuity was evaluated and measured at 20/400.  
Such finding does not demonstrate blindness.  38 C.F.R. 
§ 3.350(a)(4).  Furthermore, subsequent evaluations in April 
2004 and October 2005 continue to demonstrate visual acuity 
in the right eye which fails to meet VA's definition of loss 
of use or blindness.  In this regard, the veteran's visual 
acuity, corrected or uncorrected, was measured at 20/150 and 
20/200, respectively.

In light of the above, the Board finds that the competent 
evidence demonstrates blindness in the veteran's right eye 
for the period from July 13, 2000, through January 16, 2003.  
Accordingly, he meets the criteria for an award of SMC at the 
'(k)' rate for this period.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral glaucoma with right eye cataract extraction is 
denied.

Entitlement to special monthly compensation based on loss of 
use or blindness of one eye is granted for the period from 
July 13, 2000, through January 16, 2003, subject to the 
regulations applicable to the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


